a proceeding pursuant to CPLR article 78 to compel the Police Department of the City of New York to furnish petitioner with copies of certain reports and messages, petitioner appeals from a judgment of the Supreme Court, Kings County, entered March 7, 1973, which denied the application. Judgment affirmed, without costs or disbursements. Assuming that the judgment under review is appealable (cf. Matter of Santangello v People, 38 NY2d 536), appellant failed to show how inspection of his arrest records, etc., will assist him in the assertion of any of his rights. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.